                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                   )   Criminal No. 18-150(1) (DWF/HB)
                                            )
      v.                  Plaintiff,        )
                                            )   DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                               )   FOR DISCLOSURE OF RESULTS
                                            )   AND REPORTS OF COMPUTER
                       Defendant.           )   FORENSIC TESTING


       Michael Hari, through his attorneys, Reynaldo A. Aligada, Jr. and Shannon Elkins,

hereby moves the Court for an Order directing the government to disclose the results and

reports of any computer forensic testing. Fed. R. Crim. P. 16(a)(1)(F) provides that:

      [u]pon a defendant's request, the government must permit a defendant to
      inspect and to copy or photograph the results or reports of any physical or
      mental examination and of any scientific test or experiment if:

      (i) the item is within the government's possession, custody, or control;

      (ii) the attorney for the government knows -- or through due diligence could
      know -- that the item exists; and

      (iii) the item is material to preparing the defense or the government intends
      to use the item in its case-in chief at trial.

      The government has already provided to the defense forensic examination reports

for seized computers and cellular telephones. However, pursuant to Rule 16(a)(1)(F), the

defendant seeks disclosure of the results of any additional reports or any future forensic

computer testing performed on any computer, cellular phone, tablet, or removable media,

including flash drives and optical media.




                                                  1
Dated: July 18, 2019       Respectfully submitted,

                           s/ Shannon Elkins
                           ______________________
                           SHANNON ELKINS
                           Attorney No. 332161
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415

                           s/ Reynaldo A. Aligada, Jr.
                           ______________________
                           REYNALDO A. ALIGADA, JR.
                           Attorney No. 319776
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415




                       2
